EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1.	(Currently amended) A method of vehicle operation, comprising:
determining a plurality of segments of a vehicle route traveled by one or more users using a vehicle;
determining information about an external environment of the vehicle, information about operational status of the vehicle, user command inputs to the vehicle, and one or more operational parameters of the vehicle;
with a power management system of the vehicle, using the determined information to calculate one or more speeds over the segments of the vehicle route wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle within one or more constraints while traveling on the vehicle route; 
using the power management system of the vehicle, applying calculated power to the vehicle to travel along the segments of the vehicle route at the one or more calculated speeds; 
displaying the one or more calculated speeds using a user interface; and
the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

2-3.	(Canceled)

4.	(Previously presented) The method of claim 1, further comprising the step of the power management system determining a future destination using statistical destination logic.

5.	(Canceled)

6.	(Previously presented) The method of claim 1, wherein resegmenting of the segments is conducted in response to one of a change in traffic and a change in weather.

7.	(Previously presented) The method of claim 1, wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database, and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.



9.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information, and wherein the one or more determined probable optimal speeds are configured for maximum energy efficiency, within one or more constraints, of the vehicle on the vehicle route.

10.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are based at least in part on iteratively simulated speeds.

11.	(Currently amended) An apparatus comprising:
a vehicle having a power source, a communication system including a telemetry system, and a user interface system configured to receive input from one or more users of the vehicle;
a power management system for the power source able to determine information about an external environment of the vehicle, information about operational status of the vehicle, one or more user command inputs to the vehicle provided via the user interface, and one or more operational parameters of the vehicle, with the power management system using the determined information to calculate one or more speeds over a plurality of segments of a vehicle route, and acting to apply 
wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle, within one or more constraints, while traveling on the vehicle route; 
wherein the user interface displays the one or more calculated speeds; and
wherein the vehicle route is set based on a future destination determined by the power management system based at least in part using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

12-13.	(Canceled)

14.	(Previously presented) The apparatus of claim 11, wherein the vehicle route is set based on a future destination determined by the power management system at least in part using statistical destination logic.

15.	(Canceled)

16.	(Previously presented) The apparatus of claim 11, wherein resegmenting of the segments is conducted in response to one of a change in traffic and a change in weather.



18.	(Previously presented) The apparatus of claim 11, wherein determining information about operational status of the vehicle further comprises communicating with a remote database using the communication system, and wherein the operational status information is selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

19.	(Previously presented) The apparatus of claim 11, wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information, and wherein the one or more determined probable optimal speeds are configured for maximum energy efficiency, within one or more constraints, of the vehicle on the vehicle route.

20.	(Previously presented) The apparatus of claim 11, wherein the one or more calculated speeds are based at least in part on iteratively simulated speeds.

21.	(Previously presented) The method of claim 1, further comprising, using the user interface, displaying a range within which an actual speed of the vehicle will be maintained by the power management system. 

22.	(Previously presented) The method of claim 21, wherein the range is provided by the one or more users using the user interface. 

23.	(Previously presented) The vehicle of claim 11, wherein, in response to a change in the external environment of the vehicle, the user interface displays a new speed adjusted based on a change in energy efficiency of the vehicle related to the change in the external environment.

24.	(Currently amended) The apparatus of claim [[13]] 11, wherein the future destination is not explicitly provided by the one or more users, and wherein the power management system determines the future destination while the vehicle is traveling to the future destination. 

25.	(New) The method of claim 1, wherein, in response to a change in the external environment of the vehicle, the user interface displays a new speed adjusted based on a change in energy efficiency of the vehicle related to the change in the external environment.

26.	(New) The apparatus of claim 11 wherein the user interface displays a range within which an actual speed of the vehicle will be maintained by the power management system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663